—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition seeking a writ of habeas corpus. Petitioner challenges his continued incarceration beyond the date on which he became eligible for conditional release. Petitioner was not released because he failed to comply with the special condition that he secure housing approved by the Division of Parole (Division) prior to his conditional release. Because petitioner is not entitled to immediate release, habeas corpus relief does not lie (see, People ex rel. Travis v Coombe, 219 AD2d 881, 881-882). Further, “[a]l-though this Court has the power to convert a petition for a writ of habeas corpus into a CPLR article 78 petition,” that relief is not appropriate here (People ex rel. Travis v Coombe, supra, at 882). Contrary to petitioner’s contention, “it is within the discretion of the Division to impose the special condition of securing approved housing, even though the condition must be satisfied before his request of conditional release can be granted” (Matter of Monroe v Travis, 280 AD2d 675, 676, lv denied 96 NY2d 714; see, People ex rel. Wilson v Keane, 267 AD2d 686, appeal dismissed 95 NY2d 824). Also contrary to petitioner’s contention, there is no requirement that the special condition of release be filed with the Secretary of State (see, People ex rel. Prince v Meloni, 166 AD2d 926, 927, lv denied IQ NY2d 714). (Appeal from Judgment of Supreme Court, Erie County, Fahey, J. — Habeas Corpus.) Present — Green, J. P., Scudder, Kehoe, Gorski and Lawton, JJ.